EXHIBIT 10.3

 

AMENDMENT SIX TO THE SUPPLEMENTAL BENEFIT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2002

 

THIS AMENDMENT to The Coca-Cola Company Supplemental Benefit Plan (the “Plan”)
is adopted by The Coca-Cola Company Benefits Committee (the “Committee”)

 

WITNESSETH:

 

WHEREAS, Section 6.4 of the Plan provides that the Committee may amend the Plan
at any time;

 

WHEREAS, the Committee wishes to amend the Plan to clarify the beneficiary
provision;

 

NOW, THEREFORE, the Committee hereby amends the Plan as follows:

 

Effective June 22, 2006, the definition of “Beneficiary” shall be amended to
read as follows:

 

“Beneficiary” shall mean the beneficiary elected or demand to have been elected
under the Qualified Pension Plan for the Supplemental Pension Benefit and the
Qualified Defined Contribution Plan for the Supplemental Thrift Benefit.

 

IN WITNESS WHEREOF, the Committee has adopted this Amendment Six on the date
shown below, but effective as of the dates indicated above.

 

 

THE COCA-COLA COMPANY

 

BENEFITS COMMITTEE

 

 

 

 

Date

  7/18/2006

 

By

 /s/ Barbara S. Gilbreath

 

 

--------------------------------------------------------------------------------